This suit was brought by appellee upon promissory notes executed by the appellant and to enforce a vendor's lien.
The defendant answered admitting the execution of the notes and that they were given for part of the purchase money of the land described in plaintiff's petition. The defendant further pleaded that Plaintiff made to him a deed for the land with general warranty and expressly reserving a vendor's lien; that after the delivery of the deed and before the notes matured defendant, through the aid of counsel employed by him to examine the title, discovered that plaintiff's title was defective and so informed him; that plaintiff's title to the land is derived from one Newberry Davenport, in whom it was legally vested; that said Davenport was a resident of the State of New York and died there, leaving a last will which was probated in the courts of that State but which was never recorded in this State; that Lawrence M. Davenport, assuming to act under and by the authority of said will and as executor thereof, executed to one Mamie L. Kolkow a conveyance of a large tract of land, of which the land now in controversy formed a part; that plaintiff's title is derived through the last named conveyance; that defendant gave plaintiff notice of said facts and requested him to take such measures as were necessary to perfect said title as against the heirs at law of said Newberry Davenport, which plaintiff promised he would do; that the estate of Newberry Davenport received in full the benefit of the purchase money paid by said Mamie L. Kolkow, and that the price so paid was the reasonable value of said land; that plaintiff is a non-resident of this State and insolvent.
The defendant alleged the names and places of residence of the heirs of said Newberry Davenport, and prayed that they be made parties and cited to appear. He alleged that be had been informed that the *Page 241 
Davenport heirs intend suing to recover said land. He averred his willingness to pay the notes as soon as the detect in the title should be cured, and prayed that plaintiff be enjoined from enforcing the collection of them until, he had perfected the title to the land.
In a supplemental answer the defendant alleged that neither lie nor the plaintiff had notice of any defect hi the title at the time of the purchase of the land by the defendant, but that plaintiff represented to the defendant that his title was good awl defendant relied on the representation.
Plaintiff's petition alleged the loss of one of the notes sued upon, and offered to indemnify the defendant with regard thereto.
The defendant replied that if at, all the note, was lost, before its maturity, that it was negotiable and indorsed in blank by the payee, wherefore plaintiff ought not to recover thereon.
The court sustained plaintiff's exceptions to so much of the answer as set up on outstanding title and prayed that the Davenport heirs be made parties.
Appellant complains of the judgment sustaining the demurrer, and among other things contends that the rule with regard to executory contracts should control, because the deed to him, expressly retaining a vendor's lien, was an executory contract.
While such deeds have been held by this court to be executory for some purposes, we think they should not be so held for all purposes, and that the one now in question should, upon the issue now presented, be treated as an executed contract. The decisions of this court upon the question of the right of the defendant to plead a failure of title when sued for the purchase money of land have recognized distinctions between executed and executory contracts. The distinction is stated as follows in the case of Cooper v. Singleton, 19 Tex. 267:
"The difference between the liabilities of the vendee under an executory and executed contract is this: That in the former lie should be relieved by showing defect of title, unless on proof by the vendor that this was known at the sale and it was understood that such title should be taken as the vendor could give. In the latter the vendee should establish beyond doubt that the title was a failure in whole or in part; that there was danger of eviction, and also such circumstances as wouldprima facie repel the presumption that at the time of the purchase he knew and intended to run the risk of the defect."
In the case before us the defendant accepted a deed with covenants of warranty, and he has them to rely upon in the event of the failure of his title. No further conveyance or assurance is expected or necessary to be made to him. Upon the payment of the purchase money his title will become, under the deed which be holds, fall and effective so far as any action of his vendor goes. *Page 242 
We think that every substantial reason that has ever been assigned for making a distinction between executed and executory sales of land as affecting the issue now on trial may be applied to the deed front plaintiff to defendant, so as to require it to be treated as an executed rather than an executory contract. Treating it as an executed contract, the following language used in the ease of Demaret v. Bennett,29 Tex. 268, is applicable: "A purchaser who Mas gone into possession under a deed with warranty without any notice of a defect in the title may resist the payment of the purchase money by showing his title to be worthless and the existence of a superior outstanding title, by actual ouster, or what is tantamount to the same, an indisputable superior outstanding title, and that he is liable to be evicted. He must return the possession of the premises and the deed for cancellation. Smith v. Nolen, 21 Tex. 497."
The answer in the ease before us contains no offer to reconvey the land or restore its possession to the vendor. As for these omissions the answer was subject to the demurrer, we deem it unnecessary to consider other grounds upon which it is contended it is defective.
The judgment is affirmed.
Affirmed.
Delivered March 3, 1891.